Oo fe ss DH mn FP Ww NO

No NO pO NO VN KN DN NO DN em me Re lel
oN OKO WN BR WHO NY KH DOD OBO Oo HT DBD OH FSF WD NY | &

Case 3:19-cv-00282-MMD-CBC Documenti6 Filed 09/06/19 Page 1 of 2

WRIGHT, FINLAY & ZAK, LLP
Dana Jonathon Nitz, Esq.

Nevada Bar No. 0050

Michael S. Kelley, Esq.

Nevada Bar No. 10101

7785 W. Sahara Ave., Suite 200

Las Vegas, NV 89117

(702) 475-7964; Fax: (702) 946-1345

mkelley@wrightlegal.net
Attorney for Defendant Selene Finance LP

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
TOBIN E. FUSS and ANGELA FUSS, Case No.: 3:19-cv-00282-MMD-CBC
Plaintiffs, NOTICE OF DISASSOCIATION AND
WITHDRAWAL OF COUNSEL

vs.

SELENE FINANCE LP, a foreign limited
partnership and Does I through X, inclusive,

Defendants.

 

 

Defendant Selene Finance LP (hereinafter referred to as “Defendant”), by and through its
attorney of record of the law firm of Wright, Finlay & Zak, LLP, hereby gives notice that
Natalie C. Lehman, Esq. is no longer an attorney associated with Wright, Finlay & Zak, LLP.
Wright Finlay & Zak, LLP, will continue to represent Defendant and requests that Michael S.
Kelley, Esq. receives all future notices.

DATED this 6" day of September, 2019.

WRIGHT, FINLAY & ZAK, LLP

/s/ Michael S. Kelley, Esq.
Michael S. Kelley, Esq.
TT DERED Nevada Bar No. 10101
I y SO OR 7785 W. Sahara Ave., Suite 200
Las Vegas, NV 89117
Attorney for Defendant Selene Finance LP

  
   

Page 1 of 2

 

 

 

 
Co CO SS DB Ww FSF WD NO

DO NO DN HO PO HN KR RYO NO Rm mR SE ee
oo SD NO ON FB WD NH KH DOD Oo oe HS DR HW FF WD NY | S&S

Case 3:19-cv-00282-MMD-CBC Document16 Filed 09/06/19 Page 2 of 2

CERTIFICATE OF SERVICE
Pursuant to FRCP 5(b) and Electronic Filing Procedure IV(B), I certify that on the 6
day of September, 2019, a true and correct copy of this NOTICE OF DISASSOCIATION
AND WITHDRAWAL OF COUNSEL was transmitted electronically through the Court’s e-

filing electronic system to the attorney(s) associated with this case.

/s/ Jason Craig
An Employee of WRIGHT, FINLAY & ZAK, LLP

Page 2 of 2

 

 

 

 
